      Case 2:20-cv-01686-MJH-LPL Document 36 Filed 07/20/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER FERREIRAS,                           )
                                                 )
                       Plaintiff,                )    2:20-cv-1686
                                                 )
                      v.                         )
                                                 )    Judge Marilyn J. Horan
CHCA NEDRA RICE-GREGO, et al.                    )    Magistrate Judge Lisa Pupo Lenihan
                                                 )
                       Defendants.               )
                                                 )

                                    ORDER OF THE COURT

       This case was originally referred to United States Magistrate Judge Lisa Pupo Lenihan

for pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1)(A)

and (B), and Rule 72 for the Local Rules for Magistrate Judges. On June 3, 2021, the Magistrate

Judge issued a Report and Recommendation. ECF No. 30. Plaintiff timely filed Objections

indicating that he had no objections to the Report and Recommendation. ECF. No. 35.

       Accordingly, the following order is entered:

       AND NOW, this 20th day of July 2021, it is hereby ORDERED as follows:

       The Magistrate Judge’s Report and Recommendation, ECF No. 30, dated June 7, 2021, is

adopted as the Opinion of the Court.

       1.     The Motion to Dismiss filed by Medical Defendants Rachel Medlock and Darla

Cowden (ECF No. 8) is GRANTED. Plaintiff’s ADA claims asserted against Medical

Defendants Medlock and Cowden in their individual capacities are dismissed with prejudice. All

other claims asserted against the Medical Defendants Medlock and Cowden are dismissed

without prejudice. Plaintiff is granted leave to amend said claims against Medical Defendants

Medlock and Cowan consistent with the Report and Recommendation adopted by this Court.
       Case 2:20-cv-01686-MJH-LPL Document 36 Filed 07/20/21 Page 2 of 2




       2.      The Motion to Dismiss filed by the Department of Corrections’ Defendants (ECF

No. 10) is GRANTED in part and DENIED in part. The Motion is denied as to Plaintiff’s ADA

claims asserted against the DOC Defendants in their official capacities. The Motion is granted as

to all other claims asserted against the DOC Defendants in their official capacities. Said claims

are dismissed with prejudice. The Motion is granted as to all claims asserted against the DOC

Defendants in their individual capacities. Plaintiff is granted leave to amend his claims against

the DOC Defendants in their individual capacities consistent with the Report and

Recommendation adopted by this Court.

       This matter is referred back to the Magistrate Judge for further proceedings.




                                                             _s/Marilyn J. Horan
                                                             Marilyn J. Horan
                                                             United States District Judge


cc:    Christopher Ferreiras, pro se
       LG 4753
       SCI - ALBION
       10745 ROUTE 18
       ALBION, PA 16475
       (Via First Class Mail)




                                                 2
